DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-13, 15-17, 19-21, 26-30, and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described in the previous Office action, the claims recite a single device having both sensing and therapeutic functions. In other words, a vessel adapted to deliver a drug to the patient’s body as well as chamber for housing cells that are used to sense physiological changes in the body. This is not supported by the specification, which clearly states that the functions of sensing and drug delivery are performed in at least two, separate devices. 
For purposes of examination, the claims will be interpreted as requiring separate devices for sensing and drug delivery.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3 and 39, the claim recites, “a vessel adapted to being implanted in each of an intravascular space, an extravascular space, and a perivascular space, within the patient's body…” This claim is indefinite as it can be understood in two different, conflicting ways. First, the claim may be understood as stating that the vessel is capable of being implanted into any one of an intravascular space, an extravascular space, and a perivascular space. However, it may also be plainly understood as stating that the vessel is adapted to being placed into all three of these spaces at once. Given that these meanings are in conflict with one another, the claim must be rejected as indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A vessel being “tubular, rectangular, square, or any other shape” fails to limit the vessel structure in that it must retain some shape when implemented in an implantable device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 15, 21, 26-29, 32, and 37-38 /are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0202966 A1 to Gross et al. (“Gross”) in view of US 2018/0050154 A1 to Cahan (“Cahan”).
	As to claim 1, Gross discloses an implantable device for use in monitoring physiological changes in a patient, the device comprising: 
	 a chamber comprising a biological component having a cell layer, and adapted to being secured to the vessel, wherein the cell layer comprises cells pre-positioned on or in the device prior to implantation (chamber 24 holds cells 26 within a membrane 42 or a hydrogel matrix, Figure 1, paragraph [0142]), and wherein the pre-positioned cells are adapted to respond to a physiological signal from the patient by emitting fluorescence (see [0154] – green fluorescent protein fluoresces in presence of analyte when stimulated by light); 
	a light source for shining light onto the cell layer, thereby causing certain cells within the cell layer to emit fluorescence (light source 28 illuminates cells 26 in membrane 42, paragraph [0144]); and 
	a reader for detecting and/or decoding the emitted fluorescence from the cell layer to monitor physiological changes in the patient and for transmitting a signal to an external receiver, wherein the external receiver detects and decodes the signal, and in response, subsequently triggers an adjustment in drug delivery from the vessel (optical detector 30 receives optical signal from cell layer to send to signal processor to determine concentration of analyte in patient, Figure 2, abstract, paragraphs [0141], [0143]; see also [0160] – alternatively or additionally, the receiving apparatus is coupled to (i.e., in communication with) a drug-delivery unit such as an insulin pump).  
	Gross fails to disclose a vessel adapted to being implanted within the patient's body, wherein the vessel is adapted to deliver a drug to the patient's body. However, in a similar invention, Cahan discloses disclose a vessel adapted to being implanted within the patient's body, wherein the vessel is adapted to deliver a drug to the patient's body (see [0035] and Fig 4, element 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chamber, light source and reader of Gross with the vessel of Cahan in order to achieve the predictable result suggested by Gross that is a system for monitoring and regulating blood sugar by using a sensor and insulin pump. Such an implantable system would have the obvious benefit of allowing the system to be used in those incapable of operating an external insulin pump (i.e., comatose or paralyzed patients, etc.).
	As to claim 2, Cahan further discloses wherein the vessel is tubular, rectangular, square, or any other shape (see Fig 4).  
	As to claim 4, Gross discloses the device of claim 1. Gross further discloses wherein the chamber comprises a body adapted to being secured to the vessel (see Figure 1, where chamber 24 is secured to housing 20). 
  	As to claim 15, Gross further discloses wherein the device is adapted for wireless communication (device 10 can comprise a transmitter 90 to transmit data wirelessly, paragraph ([0159]).   
As to claim 21, Gross further discloses wherein the emitted fluorescence is an indication of blood pressure, ECG, heart rate, body temperature, glucose levels, gene and protein changes, local cellular changes that reflect systemic disease or change in health status, or combinations thereof (optical detector 30 sends signal to determine indication concentration of analyte in chamber 24, and thus analyte concentration in subject, such as a glucose level of the subject, Figure 2, abstract, paragraphs (0058]-[0059], [0143]).  
	As to claim 26, Gross discloses a chamber for use in monitoring physiological changes in a patient, the chamber comprising: 
	a body adapted to being secured to a vessel for implantation within the patient's body, wherein the vessel is adapted to deliver a drug to the patient's body (implantable device 10 comprises a housing 20 (vessel), where chamber 24 holds cells 26, see Figure 1, where chamber 24 is secured to housing 20, paragraph [0141]); 
	at least one opening within the body (chamber 24 has hollow interior to hold cells 26, Figure 1 ); and 
	a biologic component situated within the body comprising a cell layer comprising cells pre-positioned on or in the body prior to implantation, wherein said pre-positioned 5 of 16Application No. 16/410,294Docket No.: 2005/UScells are adapted to respond to a physiological signal from the patient by emitting fluorescence (chamber 24 holds cells 26 within a membrane 42, where cells are positioned before device implantation in a matrix suspension, paragraphs [0142], (0158]); 
	a light source within the vessel for shining light onto the cells, thereby causing certain cells to emit fluorescence (see [0154] – green fluorescent protein fluoresces in presence of analyte when stimulated by light); and 
	a reader for detecting and/or decoding the emitted fluorescence from the cells to monitor physiological changes in the patient and for transmitting a signal to an external receiver (see , wherein the external receiver detects and decodes the signal, and in response, subsequently triggers an adjustment in drug delivery (optical detector 30 receives optical signal from cell layer to send to signal processor to determine concentration of analyte in patient, Figure 2, abstract, paragraphs [0141], [0143] and is used, see also [0160] – in the event of hyperglycemia, the receiver may trigger the release of insulin).
	Gross does not disclose that the drug delivery is from the vessel. The drug delivery is performed by an additional body (see, e.g., Fig 4). However, making separable or integral has been held as unpatentable as obvious. See MPEP 2144.04. Moreover, such a system is disclosed by Cahan (see treatment of claim 1, above). Thus, the combination of Gross and Cahan would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention as it would predictably lower the number of components.
As to claim 27, Gross further discloses wherein the body is tubular, rectangular, square, or any other shape (see Figure 2, chamber 24 is rectangular).
As to claim 28, Gross further discloses wherein the body comprises plastic, stainless-steel, polyamide, Teflon, polymers (chamber 24 can comprise a biocompatible polymer, paragraph [0158]), or other synthetic or biological materials.
As to claim 29, Gross further discloses wherein the body comprises one piece of material (chamber 24 comprises a body, which can comprise at least one biocompatible polymer, Figure 2, paragraph [0158]).
As to claim 32, Gross further discloses wherein the biologic component is situated within the opening (chamber 24 has a hollow interior (opening) in which cells 26 reside, Figure 1).
	As to claim 37, Gross further discloses wherein the at least one opening comprises a wall on one side to secure the cell layer within the biologic component (see Figure 1, chamber 24 has a hollow interior with a wall to secure the membrane 42 to the cells 26)..  
	As to claim 38, Gross further discloses wherein the wall comprises angled sides (see Figure 1, where wall of chamber 24 has sides disposed at angles).  
	Claims 3 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Cahan and further in view of US 8,938,300 B2 to Rosero (“Rosero”).
	As to claim 3, the combination of Gross in view of Cahan discloses the device of claim 1. Gross further discloses wherein the vessel is adapted to being implanted in an extravascular space within the patient's body (implant an active medical device, including housing 20, inside bone of patient, paragraphs [0130], (0132], [0141]) but fails to disclose wherein the vessel is adapted to being implanted in each of an intravascular space, and perivascular space within the patient's body.
	Rosero discloses wherein the vessel is adapted to being implanted in each of an intravascular space and perivascular space within the patient's body (intravascular sensor 100 with tubular stent like structure is implanted in the intravascular or perivascular space, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include adaptability to being implanted in each of an intravascular and perivascular space within the patient's body, as taught by Rosero, because implanting the vessel in the intravascular and perivascular space widens its uses in different parts of the body.
	As to claim 39, Gross discloses an implantable device for use in monitoring physiological changes in a patient, the device comprising: 
	a chamber comprising a biological component having a cell layer, and adapted to being secured to the vessel, wherein the cell layer comprises cells pre-positioned on or in the device prior to implantation (chamber 24 holds cells 26 within a membrane 42 or a hydrogel matrix, Figure 1, paragraph [0142]), and wherein the pre-positioned cells are adapted to respond to a physiological signal from the patient by emitting fluorescence (see [0154] – green fluorescent protein fluoresces in presence of analyte when stimulated by light); 
	a light source for shining light onto the cell layer, thereby causing certain cells within the cell layer to emit fluorescence (light source 28 illuminates cells 26 in membrane 42, paragraph [0144]); and 
	a reader for detecting and/or decoding the emitted fluorescence from the cell layer to monitor physiological changes in the patient and for transmitting a signal to an external receiver, wherein the external receiver detects and decodes the signal, and in response, subsequently triggers an adjustment in drug delivery from the vessel (optical detector 30 receives optical signal from cell layer to send to signal processor to determine concentration of analyte in patient, Figure 2, abstract, paragraphs [0141], [0143]; see also [0160] – alternatively or additionally, the receiving apparatus is coupled to (i.e., in communication with) a drug-delivery unit such as an insulin pump).  
	Gross fails to disclose a vessel adapted to being implanted in each of an intravascular space, an extravascular space, and a perivascular space, within the patient's body, wherein the vessel is adapted to deliver a drug to the patient's body;
	However, in a similar invention, Cahan discloses disclose a vessel adapted to being implanted within the patient's body, wherein the vessel is adapted to deliver a drug to the patient's body (see [0035] and Fig 4, element 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chamber, light source and reader of Gross with the vessel of Cahan in order to achieve the predictable result suggested by Gross that is a system for monitoring and regulating blood sugar by using a sensor and insulin pump. Such an implantable system would have the obvious benefit of allowing the system to be used in those incapable of operating an external insulin pump (i.e., comatose or paralyzed patients, etc.).
	Neither Gross nor Cahan discloses wherein the vessel is adapted to being implanted in each of an intravascular space, an extravascular space, and a perivascular space, within the patient's body
	Rosero discloses wherein the vessel is adapted to being implanted in each of an intravascular space and perivascular space within the patient's body (intravascular sensor 100 with tubular stent like structure is implanted in the intravascular or perivascular space, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include adaptability to being implanted in each of an intravascular and perivascular space within the patient's body, as taught by Rosero, because implanting the vessel in the intravascular and perivascular space widens its uses in different parts of the body.
Claims 8-10, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 7,163,825 B2 to Gault ("Gault").
As to claim 8, Gross discloses the device of claim 1. Gross further discloses the chamber (chamber 24, paragraph [0141]) and a biologic component (cells 26, paragraph [0141]) but fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. 
Gault discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (culture chamber is defined as between two walls, where there is a cell culture space to hold thin layers of cells, abstract, claim 1 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Gault, because having membranes on either side of the biologic component provides an environment in which can promote cell adhesion, and thus promote its functionality.
As to claim 9, Gross in view of Gault discloses the device of claim 8. 
Gross fails to disclose wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned. 
Gault discloses wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned (culture chamber is defined as between two walls, where wall can be glass, where there is a cell culture space to introduce thin layers of cells, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned, as taught by Gault, because having a non-porous membrane can prevent the cells from dispersing their biological products through that particular wall, allowing control of where the biological products do travel through.
As to claim 10, Gross fails to disclose wherein the first membrane is made from glass. 
Gault discloses wherein the first membrane is made from glass (walls of culture chamber can be glass, claim 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is made from glass, as taught by Gault, because glass is biocompatible, which will not negatively affect the cell culture.
As to claim 33, the combination of Gross and Cahan discloses claim 26. Gross further discloses the biological component (cells 24, paragraph [0141]) but fails to disclose wherein the biologic component further comprises a first membrane and a second membrane on either side of the biologic component. Gault discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (culture chamber is defined as between two walls, where there is a cell culture space to hold thin layers of cells, abstract, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Gault, because having membranes on either side of the biologic component provides an environment which can promote cell adhesion, and thus promote its functionality.
As to claim 34, Gross fails to disclose wherein the first membrane is non-porous. Gault discloses wherein the first membrane is non-porous (culture chamber is defined as between two walls, where wall can be glass, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is non-porous, as taught by Gault, because having a non-porous membrane can prevent the cells from dispersing their biological products through that particular wall, allowing control of where the biological products do travel through.
As to claim 35, Gross fails to disclose wherein the first membrane comprises glass. Gault discloses wherein the first membrane is made from glass (culture chamber is defined as between two walls, where wall can be glass, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is made from glass, as taught by Gault, because glass is biocompatible, which will not negatively affect the cell culture.
Claims 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Cahan and further in view of US 7,892,222 B2 to Vardi et al., ("Vardi").
As to claim 8, the combination of Gross and Cahan discloses the device of claim 1. Gross fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. Vardi discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (inner membrane 110 comprises first and second membranes on either side of photosynthetic cells 135, Figure 18, column 4, lines 52-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Vardi, because having membranes on either side of the biologic component provides an environment which can promote cell adhesion, and thus promote its functionality.
As to claim 11, Gross fails to disclose wherein the first membrane is adjacent to the light source. Vardi discloses wherein the first membrane is adjacent to the light source (see Figure 18, where first membrane of inner membrane 110 is adjacent to optical fiber 148, column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is adjacent to the light source, as taught by Vardi, because having the light adjacent to the first membrane ensures that cells receive the optical light needed to evaluate their status.
As to claim 13, Gross fails to disclose wherein the second membrane is distal to the light source. Vardi discloses wherein the second membrane is distal to the light source (see Figure 18, where second membrane of inner membrane 110 is distal to the optical fiber 148, where second membrane is closest to functional cells 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is distal to the light source, as taught by Vardi, because having the second membrane distal to the light source would ensure that the light is coming from one direction.
Claims 8, 12, 30, 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 5,713,888 A to Neuenfeldt et al., ("Neuenfeldt").
As to claim 8, Gross discloses the device of claim 1. Gross further discloses the chamber (chamber 24, paragraph (0142]) but fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. Neuenfeldt discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (membranes 32 and 34 hold cells 12 between the two, Figures 3, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Neuenfeldt, because having membranes on either side of the biologic component provides an environment in which can promote cell adhesion, and thus promote its functionality.
As to claim 12, Gross in view of Neuenfeldt discloses the device of claim 8. Gross fails to disclose wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer. Neuenfeldt discloses wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer (second porous wall element 34 associates with the host's biological system closely enough to transfer nutrients and wasted in support of the biological processes of the implanted cells, and allows therapeutic products generated by the implanted cell 12 to the host, column 5, lines 33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer, as taught by Neuenfeldt, because having a porous membrane allows nutrients to pass through to improve the chance of cell viability.
As to claim 30, Gross discloses the chamber of claim 26. Gross further discloses the body (chamber 24 comprises a body to hold cells 24, paragraph [01411) but fails to disclose wherein the body comprises two pieces of material secured together. Neuenfeldt discloses wherein the body is made from two pieces of material secured together (second hoop element 16 is pressed into engagement against wall element 34 and wall element 32 (two pieces of material) to seal periphery of cell holding chamber 18, Figure 5, column 6, lines 43-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the body is made from two pieces of material secured together, as taught by Neuenfeldt, because having two materials secured together would provide a different approach in creating the body, which could ease fabrication.
As to claim 33, the combination of Gross and Cahan discloses the chamber of claim 26. Gross further discloses a biological component (cells 24, paragraph [0141]) but fails to disclose wherein the biologic component further comprises a first membrane and a second membrane on either side of the biologic component. Neuenfeldt discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (membranes 32 and 34 hold cells 12 between the two, Figures 3, 5). 
It would have been obvious to one of ordinary skill in the art at the lime of invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Neuenfeldt, because having membranes on either side of the biologic component provides an environment which can promote cell adhesion, and thus promote its functionality.
As to claim 36, fails to disclose wherein the second membrane is porous and allows for select fluid and nutrients to pass to the cell layer. Neuenfeldt discloses wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer (second porous wall element 34 associates with the host's biological system closely enough to transfer nutrients and wasted in support of the biological processes of the implanted cells, and allows therapeutic products generated by the implanted cell 12 to the host, column 5, lines 33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer, as taught by Neuenfeldt, because having a porous membrane allows nutrients to pass through to improve the chance of cell viability.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Cahan and further in view of US 2018/0085038 A1 to Chen et al. (“Chen”).
As to claims 16-20, Gross fails to disclose wherein the device is capable of engaging in a two-way communication through transmission of one of more signals through at least a portion of the patient's body, wherein the two-way communication includes transmitting and receiving electromagnetic radiation signals, wherein the signals are transmitted with a wavelength frequency in a range of approximately lx 10-8 to 1X 10-1Hz, wherein the electromagnetic radiation signals include infrared, visible light, radio waves, microwaves, ultraviolet, X-rays, gamma rays, ultrasonic signals or combinations thereof, or wherein the electromagnetic radiation signals travel through the body with minimal interference from the surrounding tissues or organs.
However, in a similar device, Chen discloses a device capable of engaging in a two-way communication through transmission of one of more signals through at least a portion of the patient's body, wherein the two-way communication includes transmitting and receiving electromagnetic radiation signals, wherein the signals are transmitted with a wavelength frequency in a range of approximately lx 10-8 to 1X 10-1Hz, wherein the electromagnetic radiation signals include infrared, visible light, radio waves, microwaves, ultraviolet, X-rays, gamma rays, ultrasonic signals or combinations thereof, or wherein the electromagnetic radiation signals travel through the body with minimal interference from the surrounding tissues or organs (see [0026]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross with the transceiver capable of two-way communication as shown by Chen in order to achieve the predictable result of allowing the device to both communicate its analyte values while also updating the device’s firmware if problems arise after implantation. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791